UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Edward Franzese,

                           Plaintiff,
                                                                      17-cv-3020 (AJN)
                   -v-
                                                                    OPINION & ORDER
     City of New York, et al.,

                           Defendants.




ALISON J. NATHAN, District Judge:

          Prose Plaintiff Edward Franzese filed an amended complaint on March 16, 2018. Dkt.

No. 14. On March 29, 2018, Defendants City of New York (the "City") and Correction Officer

Rosario moved to dismiss the amended complaint. Dkt. No. 35. For the following reasons,

Defendants' motion to dismiss is granted.

I.        Background

          On a Rule 12(b)(6) motion, a court must take the facts alleged in the complaint as true

and draw all reasonable inferences in the plaintiffs favor. See Gatt Commc 'ns, Inc. v. P MC

Assocs., L.L.C., 711F.3d68, 74 (2d Cir. 2013). Accordingly, the following statement of facts is

drawn from the amended complaint ("Am. Compl."), Dkt No. 34.

          On May 12, 2015, Plaintiff was housed at the George Motchan Detention Center on

Rikers Island in the Security Risk Group Administrative Segregation unit. Am. Compl. at 1.

According to the amended complaint, during this time, the George Motchan Detention Center

warden implemented "Modified Lockouts." Am. CompI. at 1. This meant "a certain group of

inmates [would] be locked out in a certain portion of the housing unit, while the other group


                                                   1
locks in a different portion to avoid confrontations." Am. Compl. at 1. Additionally, it was

"also implemented that only one cell [could] be open[ed] at any time. Once locked out you must

go directly to the portion of the house you are assigned to, so the next man may be locked out."

Am. Compl. at 1.

       Plaintiff had asked Defendant Rosario to let him go into his own cell, as he had just

showered. Am. Compl. at 1. Once Plaintiff was in his cell, he stated to Defendant Rosario,

"leave my door open I'll be about in a minute." Am. Compl. at 1. Defendant Rosario complied.

Am. Compl. at 1. After thirty seconds, another inmate, who "belonged to another group and was

not to be locked out," came into Plaintiffs cell and cut him with an unknown object. Am.

Compl. at 1.

       Plaintiff alleges that Defendant Rosario "was not to open any other cells and couldve

[sic] avoided [the] entire situation." Am. Compl. at 1. According to Plaintiff, Defendant Rosario

"stated in his infraction report that he heard a loud noise coming from [Plaintiffs] cell," and saw

Plaintiff open his door from inside his cell. Am. Compl. at 1. Plaintiff alleges that this would be

impossible, as the cell doors can only be opened from outside of the cell. Am. Compl. at 1.

       Plaintiff alleges that due to the deliberate indifference and negligence of Defendant

Rosario, he received multiple lacerations from the alleged assailant. Am. Compl. at 1. Plaintiff

had to receive medical treatment for the wounds, and now has permanent scars on his face and

arm. Am. Compl. at 2. Plaintiff seeks monetary damages for his claim, and argues that

Defendant Rosario should be terminated. Am. Compl. at 2.

       Plaintiff filed his complaint on April 25, 2017. Dkt. No. 2. On January 23, 2018,

Defendants filed a motion to dismiss. Dkt. No. 24. On January 25, 2018, the Court issued an

order and explained to Plaintiff that he was on notice that declining to amend his pleadings to



                                                 2
timely respond to Defendants' motion to dismiss may constitute a waiver of his right to use the

amendment process to cure any defects that had been made apparent by the Defendants' briefing.

Dkt. No. 27 (citing Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160 (2d

Cir. 2015)). Plaintiff filed an amended complaint on March 16, 2018. Dkt. No. 34. On March

29, 2018, Defendants filed a motion to dismiss the amended complaint. Dkt. No. 35. The Court

ordered Plaintiff to respond to Defendants' motion to dismiss by April 25, 2018. Dkt. No. 38.

On May 1, 2018, Plaintiff wrote the Court and asked for an extension, as he was having trouble

getting access to relevant legal materials. Dkt. No. 41. The Court granted Plaintiffs request and

extended the deadline for him to file a response to Defendants' motion to dismiss to May 25,

2018. Dkt. No. 42. On June 5, 2018, the Court granted Plaintiff a final opportunity to file a

response, and sua sponte extended his deadline to June 29, 2018. Dkt. No. 43. Plaintiff never

filed a response. Accordingly, on July 10, 2018, the Court issued an order explaining that it

considered the motion to dismiss fully briefed. See Dkt. No. 44. The Court now addresses the

unopposed motion to dismiss.

II.     Standard

        When a defendant moves to dismiss under Rule 12(b)(6), the Court must "accept all

allegations in the complaint as true and draw all inferences in the non-moving party's favor."

LaFaro v. N Y. Cardiothoracic Grp., PLLC, 570 F.3d 471, 475 (2d Cir. 2009). The complaint

will survive the motion to dismiss as long as it contains "sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks and citation omitted). Although this standard does not require

"detailed factual allegations," it "requires more than labels and conclusions." Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).



                                                   3
       If a plaintiff proceeds pro se, his complaint "must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007). "This is

particularly so when the prose plaintiff alleges that [his] civil rights have been violated." Sealed

Plainti.ff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008). While the Court is "obligated to

draw the most favorable inferences" from the complaint, it "cannot invent factual allegations that

[the plaintiff] has not pled." Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010).

       Therefore, even pro se plaintiffs asserting civil rights claims "cannot withstand a motion

to dismiss unless their pleadings contain factual allegations sufficient to raise a right to relief

above the speculative level." Jackson v. N YS. Dep 't of Labor, 709 F. Supp. 2d 218, 224

(S.D.N.Y. 2010) (quoting Twombly, 550 U.S. at 555) (quotation marks omitted).

        In resolving a motion to dismiss, review is generally limited to "the facts as asserted

within the four comers of the complaint, the documents attached to the complaint as exhibits,

and any documents incorporated in the complaint by reference." McCarthy v. Dun & Bradstreet

Corp., 482 F.3d 184, 191 (2d Cir. 2007). Although Plaintiff did not submit any opposition to

this motion, "failure to oppose a 12(b)(6) motion cannot itself justify dismissal of a complaint."

Haas v. Commerce Bank, 497 F.Supp.2d 563, 564 (S.D.N.Y.2007) (quoting McCall v. Pataki,

232 F.3d 321, 322 (2d Cir.2000)) (internal quotation marks omitted). The Court thus will

"assume the truth of [the] pleading's factual allegations and test only its legal sufficiency[, as] ...

the sufficiency of a complaint is a matter of law that the court is capable of determining based on

its own reading of the pleading and knowledge of the law." McCall v. Pataki, 232 F.3d at 322.

III.    Plaintiff's Claim

        A.      Plaintiff's Claim Against Defendant Rosario is Dismissed for Failure to State
                a Claim of Deliberate Indifference.




                                                   4
       While it is not made explicit in the amended complaint, Plaintiff appears to raise a

Section 1983 deliberate indifference claim based on Defendant Rosario's alleged failure to

prevent the assault on Plaintiff. See Am. Compl. at 1 ("Due to the deliberate indifference and

negligence on behalf of C.O. Rosario I received multiple lacerations.").

       Plaintiff does not specify whether he was a convicted inmate at the time of the attack. A

pretrial detainee's deliberate indifference claim is governed by the Due Process Clause of the

Fourteenth Amendment, whereas a convicted inmate's claim is analyzed under the Cruel and

Unusual Punishments Clause of the Eighth Amendment. See Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017). To state a claim of deliberate indifference, a plaintiff must allege that he (1)

suffered a serious constitutional deprivation, and (2) that the defendant acted with deliberate

indifference. See Taylor v. Goorde, 548 F. App'x 696, 698 (2d Cir. 2013) (summ. order); see

Darnell, 849 F.3d at 29. For a pretrial detainee, the second prong is satisfied if a corrections

officer "subjectively 'has knowledge that an inmate faces a substantial risk of serious harm and

he disregards that risk by failing to take reasonable measures to abate the harm."' Molina v. Cty.

of Westchester, No. 16-CV-3421(VB),2017 WL 1609021, at *3 (S.D.N.Y. Apr. 28, 2017)

(quoting Hayes v. NY.C. Dep't of Corr., 84 F.3d 614, 620 (2d Cir. 1996)). For a convicted

inmate, the second prong is satisfied when the "pretrial detainee [] prove[ s] that the defendant-

official acted intentionally or recklessly failed to act with reasonable care to mitigate the risk

even though the defendant-official knew, or should have known of the risk of harm" Molina,

2017 WL 1609021, at *3 (citing Darnell, 849 F.2d at 35). Even though it is unclear whether

Plaintiff was a convicted prisoner or a pretrial detainee at the time of the alleged incident, for the

reasons addressed below, the Court concludes that under either standard, Plaintiff's deliberate

indifference claim fails.



                                                  5
               1.      Constitutional Deprivation

       First, the Court concludes that Plaintiff sufficiently alleges a constitutional deprivation.

"The failure of a correction officer to oversee prisoners, intervene in an attack, or otherwise fail

to abide by prison safety protocols may under certain circumstances create a condition which

poses a substantial risk of serious harm thus constituting a sufficiently serious constitutional

violation." Molina, 2017 WL 1609021, at *3; see, e.g., Rennalls v. Alfredo, No. 12-CV-5300

(KMK), 2015 WL 5730332, at *4 (S.D.N.Y. Sept. 30, 2015).

       Plaintiff was placed in serious harm when another inmate was able to enter his cell and

cut Plaintiff with an unknown object. Am. Compl. at 1. Construing Plaintiffs allegations

liberally and drawing all reasonable inferences in his favor, the Court concludes Plaintiff has

plausibly alleged facts from which a sufficiently serious constitutional violation could be

inferred.

                1.     Deliberate Indifference

        Plaintiffs claim fails under the second prong. Courts in this Circuit routinely deny

deliberate indifference claims based on surprise attacks. See Fernandez v. New York City Dep't

of Correction, No. 8-CV-4294 (KMW), 2010 WL 1222017, at *4 (S.D.N.Y. Mar. 29, 2010)

(Plaintiff did not plead any "reason for officers at DOC to be on notice that there was a risk of

altercation between Plaintiff and [the other inmate]."); Parris v. New York State Dep't Corr.

Servs., 947 F. Supp. 2d 354, 363 (S.D.N.Y. 2013) ("the Complaint does not allege that the

defendants knew of any threats made against the plaintiff or that the plaintiff had been involved

in any prior altercations."); Lojan v. Crumbsie, No. 12-CV-320 (VB), 2014 WL 6643070, at *4

(S.D.N.Y. Oct. 6, 2014); Zimmerman v. Macomber, No. 95-CV-882 (DAB), 2001WL946383,

at *6 (S.D.N.Y. Aug. 21, 2001). This is because in a surprise attack, it is difficult to infer that a



                                                  6
corrections officer would have known, or should have known, of a risk to the plaintiff. See

Fernandez, 2010 WL 1222017, at *4.

       Plaintiffs amended complaint fails to allege any facts that suggest Defendant Rosario

was aware, or had any reason to know that Plaintiffs safety was at risk. Nowhere in the

amended complaint does Plaintiff allege, for example, that he and the purported assailant were

involved in a prior confrontation, or that the purported assailant had previously threatened him.

In fact, Plaintiff had asked Defendant Rosario to leave his door open. Am. Compl. at 1. Plaintiff

speculates that "[i]fRosario knew that me and the other inmate were in opposite groups with

prior serious altercations, there is no reason for him to have had both of us out at the same time."

Am. Compl. at 2 (italicized emphasis added). However, this is only speculation on Plaintiffs

part, which is insufficient to survive a motion to dismiss. Twombly, 550 U.S. at 555. Nowhere

in Plaintiffs amended complaint does he allege that Defendant Rosario was responsible for the

alleged assailant's whereabouts. Additionally, as the alleged attack occurred "[a]fter about 30

seconds" of Plaintiffs cell door being opened, it is not plausible that Defendant Rosario would

have been able to intervene and prevent the attack in such a short period of time. See Molina,

2017 WL 1609021, at *4 ("It is implausible defendants themselves, or reasonable corrections

officers in their place, would have learned of the likelihood of an attack and been able to do

something to prevent it within such a short period of time.").

       Under the circumstances alleged, it is not plausible either that Defendant Rosario

subjectively knew, or that a reasonable corrections officer in his place should have known, of

any substantial risk to Plaintiff, or would have been able to take actions that would have

prevented the attack. Molina, 2017 WL 1609021, at *3 (S.D.N.Y. Apr. 28, 2017). As a result,

Plaintiff has failed to plausibly the second prong of the deliberate indifference standard under



                                                 7
either the Eighth or the Fourteenth Amendment. Accordingly, Plaintiffs Section 1983 claim

against Defendant Rosario is dismissed. 1

         B.       Plaintiff's Claim Against the City is Dismissed for Failure to Allege
                  Municipal Liability.

         Plaintiff has also named the City of New York as a Defendant. See Am. Compl. "[A]

municipality can be held liable under Section 1983 ifthe deprivation of the plaintiffs rights

under federal law is caused by a governmental custom, policy, or usage of the municipality."

Jones v. Town of E. Haven, 691 F.3d 72, 80 (2012) (citing Monell v. Dep 't ofSoc. Servs., 436

U.S. 6658, 694-95 (1978)). Additionally, "[t]he plaintiff must establish a causal connection ...

between the policy and the deprivation of his constitutional rights." Vippolis v. Vil!. of

Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985).

         Even construing his amended complaint generously, Plaintiff pleads no facts from which

the Court could infer that his alleged deprivation of a constitutional right occurred pursuant to a

city custom or policy. Assuming arguendo that Plaintiffs allegations about "Modified

Lockouts" constitute a governmental custom, policy, or practice, Plaintiff has not sufficiently

alleged a causal connection between the lockout procedure and his injury. Vippolis, 768 F.2d at

44. As discussed above, Plaintiff requested that his door remain open-and Plaintiff does not

allege in the amended complaint that that the alleged assailant was able to enter Plaintiffs cell as

a result of the lockout policy. See Am. Compl. at 1-2. Accordingly, the claim against the City is

dismissed. 2

IV.      Conclusion


1  To the extent Plaintiff alleges that Defendant Rosario was negligent in his actions, see Am. CompI. at 1-
negligence is insufficient to state a viable Section 1983 claim. Bryant v. Maffucci, 923 F.2d 979, 984 (2d Cir. 1991).
2
  Plaintiff alleges that Defendant Rosario "failed to withhold his obligations of care custody control." Am. Comp I.
at 1. To the extent this could be construed as a "failure to train" claim against the City, Plaintiff has not sufficiently
alleged the requisite requirements of a "failure to train" claim. See Walker v. City ofNew York, 974 F.2d 293, 297
(2d Cir. 1992).

                                                            8
       For the foregoing reasons, Defendants' motion to dismiss is GRANTED. As Plaintiff

was on notice that declining to amend his pleadings to timely respond to Defendants' first

motion to dismiss may constitute a waiver of his right to use the amendment process to cure any

defects that had been made apparent by Defendants' briefing, Dkt. No. 27, Plaintiffs claim is

dismissed with prejudice. This resolves Docket Number 35. The Clerk of Court is respectfully

directed to close the case and enter judgment. Chambers will mail a copy of this order to the pro

se Plaintiff and note its mailing on the public docket.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        SO ORDERED.



Dated: November _ _, 2018
       New York, New York

                                                      United States District Judge




                                                  9
